Notice of Pre-AIA  or AIA  Status
 	The present application 15/935,746, filed on 3/26/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Amendment
Claims 1-2,4-10,12-19 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 4/23/2021.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
5/19/2021 has been entered. 
Drawings
The Drawings filed on 3/26/2018 are acceptable for examination purpose.


Reasons for Allowance

 	Claims 1-2,4-10,12-19 are allowed.
	The following is an examiner’s statement of reasons:

 	The prior art of Hu et al., US Pub.No. 2017/0103116 is directed to relational database management, specifically creating, organizing, and maintaining a sharded database. A sharded database can be created using user-defined sharding, system-managed sharding, or composite sharding.  The prior art of  Hu teaches defining shard catalogu that maintains a routing table that stores mapping data that includes a plurality of map entries. Each map entry in the plurality of map entries maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards in a sharded database. In another embodiment, each map entry in the plurality of map entries maps a distinct key value set of one or more sharding keys to a chunk of data on a shard of the plurality of shards in a sharded database. In another embodiment, each map entry in the plurality of map entries maps a distinct key value set of one or more sharding keys to a shardspace that includes one or more shards in a sharded database. In one embodiment, a key value set can be a range of partition key values. In another embodiment, a key value set can be a list of partition key values. In another embodiment, a key value set can be set of hash values.  Thus, the routing table can be used to lookup, for a query that requires access to data for particular sharding key value, which shard in the sharded database contains the chunk of data necessary to process the query (Abstract, 0043-0044).




 	The prior art of Zuzarte et al., US Pub.No. 2004/0220911 is directed to aggregation subquery join elimination, more specifically retrieval system for transforming a database statement containing a first subquery and a second subquery joined to the first subquery, the first subquery including a group by operation over a child subquery, the information retrieval system including means for removing the first subquery from the database statement to remove the join between the first subquery and the second subquery.(Abstract, 0023-0024)



 	In view of applicant’s amendment, remarks (4/23/2021), the prior art of Hu et al., US Pub.No. 2017/0103116, prior art of Bent et al., US Patent No. 9,471,647, prior art of Zuzarte et al., US Pub.No. 2004/0220911, Dettinger et al., US Pub.No. 2008/0040317  do not disclose, make obvious or otherwise suggest the structure of applicant’s 
 	“receive a request to query the database data, the request including at least one sharding key value provided as part of a conditional statement:
 	generate the plurality of sub-queries based on the data at least one sharding key value”, in claim 1
 	decomposing a request to query the database data, by executing an instruction with at least one processor, to form a plurality of sub-queries of respective portions of the database data based on at least one sharding key value, the request including the at least one sharding key value provided as part of a conditional statement”, in claim 10,16
  	These features, together with the other limitations of the independent           claims are novel and non-obvious over the prior art of record. The dependent         claims 2,4-9,12-15,17-19 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.  



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158